Citation Nr: 0411937	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from November 1975 to November 
1978 and April 1980 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2003, a hearing was held at the RO facility in 
San Antonio, Texas, before the undersigned, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim, specifically 
dated during or shortly after his 
discharge from service.  


?	Specifically, the RO should 
request the veteran to provide 
the names, addresses, and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him for a left knee disorder.  
The veteran testified before 
the undersigned that Dr. W., 
the veteran's private 
physician, administered a 
magnetic resonance imaging 
(MRI) that revealed a left knee 
abnormality.  The veteran also 
testified that a VA physician 
at McAllen, who has since died, 
related the veteran's left knee 
disorder to service.  When the 
requested information and any 
necessary authorizations are 
received, the RO should obtain 
a copy of records from each 
health care provider the 
veteran identifies that might 
have records, including Dr. W. 
and the McAllen VA medical 
facility.  If records are 
unavailable, please have the 
provider so state.

2.  After any evidence obtained as a 
result of 1 above has been associated 
with the claims folder, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
identify and clarify the nature, time of 
onset, and etiology of any left knee 
disorder found.  The claims folder and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All tests or 
studies deemed necessary to make this 
determination should be done or ordered 
by the physician, including x-ray 
examination and range of motion studies 
expressed in degrees.  For any identified 
left knee disorder found, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that such left knee 
disorder is due to or the result of the 
veteran's service.  The service medical 
records are negative for findings or 
diagnoses of a left knee disorder.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of 1 and 2 above, 
the RO should readjudicate the veteran's 
claim, in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and they should be 
afforded the requisite period of time for 
a response.  

The purpose of this remand is to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2003).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




